Title: From Thomas Jefferson to the State Department, 4 October 1804
From: Jefferson, Thomas
To: State Department


               
               A pardon to be issued to George Mc.Farland according to the papers inclosed
               Commissions to David Broadie of Virginia to be Collector of Hampton vice Mount Edward Chisman decd.
               Edmund Key of Maryland to be Surveyor of the port of Llewellensburg in the district of Nanjemoy and Inspector of the revenue for the same vice Richard Jordan decd.
               Edward Hall of Maryland to be Commissioner of loans for Maryland vice B. Harwood resigned.
               
                  
                     Th: Jefferson
                  
                  Oct. 4. 1804
               
               

                  The following commissions also to be issued
                  Elijah Backus of Ohio, Reciever of public monies at Kaskaskias
                  Frederick Bates of Indiana Reciever &c at Detroit
                  Harry Toulman of Kentucky Reciever &c at Fort Stoddart
                  Thomas Fitzpatrick of S. Carolina to be Register at Natchez v.    Turner
                  the descriptions of the offices to be made agreeable to the law
               
               
                  
                     Th: Jefferson
                  
                  Oct. 5. 04.
               
            